     Case 3:18-cv-02909-L-BK Document 20 Filed 06/16/20                Page 1 of 4 PageID 99



                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

JORGE RUELAS-MARTINEZ,                            §
                                                  §
                 Petitioner,                      §
v.                                                §   Civil Action No. 3:18-CV-2909-L-BK
                                                  §      Criminal No. 3:17-CR-101-L
UNITED STATES OF AMERICA,                         §
                                                  §
                 Respondent.                      §

                                              ORDER

         The Findings, Conclusions and Recommendation of the United States Magistrate Judge

(Report) (Doc. 18) was entered on December 19, 2019, recommending that the court deny

Petitioner’s Motion to Vacate, Set Aside, or Correct Sentence under 28 U.S.C. 2255 (“Motion”)

(Doc. 6) and dismiss with prejudice this action in which Petitioner asserts ineffective assistance of

counsel claims based on his attorney’s failure to: (1) negotiate and communicate a plea bargain or

offer; and (2) provide him with correct information regarding the guideline imprisonment range that

led him to enter an involuntary guilty plea. The Report also recommends that the court deny

Petitioner’s request for an evidentiary hearing in light of the recommended disposition of his claims.

         Petitioner filed objections to the Report in which he continues to maintain that his counsel

provided ineffective assistance for failing to negotiate a plea bargain. The court overrules this

objection for the reasons stated in the Report. Petitioner also contends that his attorney failed to

object to two eight-level enhancements, which, according to Petitioner, were based on prior

convictions for which the statute of limitations had expired. The Report addressed Petitioner’s

contention regarding the guideline calculation and voluntariness of his guilty plea without

specifically discussing his allegation in Ground One of his Motion that his counsel provided

Order – Page 1
 Case 3:18-cv-02909-L-BK Document 20 Filed 06/16/20                       Page 2 of 4 PageID 100



ineffective assistance by failing to object to the eight-level sentencing enhancements. Motion 7

(Doc. 6). Petitioner, however, waived this claim and argument in the reply that he filed in support

of his Motion. Specifically, Petitioner stated in his reply as follows:

               As to the governments argument A, regarding Petitioner’s attorney declining
       to object to the guideline enhancements attributed to his prior felony convictions, the
       Petitioner concedes this specific point. (Upon further review the Petitioner agrees that
       the 2016 version of the Sentencing Guidelines, which was used to calculate [his]
       PSR, did in fact change the way enhancements for prior convictions are assigned.)

Reply 1 (Doc. 16) (emphasis in original). Petitioner also argued in his Motion and reply that his

attorney failed to investigate or research the sentencing enhancements and his sentencing exposure,

and that this failure resulted in his plea being made unknowingly or involuntarily because the

sentencing enhancements doubled the sentence he thought he was facing. His objection regarding

the sentencing enhancements, however, does not overcome the reasoning in the Report regarding the

voluntariness of his guilty plea based on the advisory guideline sentencing range.

       Moreover, to the extent that Petitioner now objects based on a new legal ground (statute of

limitations) that was not previously presented to the magistrate judge, the argument is waived.

Freeman v. Cty. of Bexar, 142 F.3d 848, 851 (5th Cir. 1998) ([A] party who objects to the

magistrate judges report waives legal arguments not made in the first instance before the magistrate

judge.). Even if not waived, the argument is without merit and insufficient to warrant relief under

section 2255 because, as noted by the Government, an attorney’s failure to raise a meritless argument

cannot form the basis of a successful ineffective-assistance-of-counsel claim. Resp. 8 (citing United

States v. Kimler, 167 F.3d 889, 893 (5th Cir. 1999)). Thus, regardless of how this particular claim

is couched, Petitioner has not asserted a viable ineffective assistance of counsel claim based on the




Order – Page 2
 Case 3:18-cv-02909-L-BK Document 20 Filed 06/16/20                                 Page 3 of 4 PageID 101



sentencing enhancements.           Petitioner’s objection regarding the sentencing enhancements is,

therefore, overruled.

        Having considered Petitioner’s Motion, the file, record in this case, and Report, and having

conducted a de novo review of that portion of the Report to which objection was made, the court

determines that the findings and conclusions of the magistrate judge are correct, and accepts them

as those of the court. Accordingly, the court overrules Petitioner’s objections to the Report, denies

his Motion to Vacate, Set Aside, or Correct Sentence under 28 U.S.C. 2255, and dismisses with

prejudice this action for the reasons stated in the Report. In light of the courts ruling, it also denies

Petitioner’s request for an evidentiary hearing.

        Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),

the court denies a certificate of appealability.* The court determines that Petitioner has failed to

show: (1) that reasonable jurists would find this court’s “assessment of the constitutional claims

debatable or wrong;” or (2) that reasonable jurists would find “it debatable whether the petition states

a valid claim of the denial of a constitutional right” and “debatable whether [this court] was correct

in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In support of this


        *
            Rule 11 of the Rules Governing §§ 2254 and 2255 Cases provides as follows:

                  (a)       Certificate of Appealability. The district court must issue or deny a certificate of
        appealability when it enters a final order adverse to the applicant. Before entering the final order, the
        court may direct the parties to submit arguments on whether a certificate should issue. If the court
        issues a certificate, the court must state the specific issue or issues that satisfy the showing required
        by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the denial but
        may seek a certificate from the court of appeals under Federal Rule of Appellate Procedure 22. A
        motion to reconsider a denial does not extend the time to appeal.

                  (b)      Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to
        appeal an order entered under these rules. A timely notice of appeal must be filed even if the district
        court issues a certificate of appealability.

Order – Page 3
 Case 3:18-cv-02909-L-BK Document 20 Filed 06/16/20                    Page 4 of 4 PageID 102



determination, the court accepts and incorporates by reference the Report. In the event that a notice

of appeal is filed, Petitioner must pay the $505 appellate filing fee or submit a motion to proceed in

forma pauperis on appeal.

       It is so ordered this 16th day of June, 2020.



                                                       _________________________________
                                                       Sam A. Lindsay
                                                       United States District Judge




Order – Page 4
